Citation Nr: 0021072	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by joint pain, as a result of an undiagnosed 
illness.

2.  Entitlement to an original evaluation greater than 30 
percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1993.  He had Persian Gulf service from February 1991 
to April 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated February 1996, whereby 
the veteran's claim for service connection for PTSD was 
granted and assigned a 30 percent evaluation, and where 
service connection for undiagnosed illnesses due to joint 
pain was denied.  


FINDINGS OF FACT

1.  A knee disorder is not shown.

2.  A right hand disorder is shown to be symptomatic of 
gunshot wound residuals.

3.  A back disorder is first shown subsequent to separation 
from active service, and is not shown to be related to 
service.

4.  The veteran's PTSD is manifested primarily by depressed 
mood, anxiety, chronic sleep impairment, and mild memory 
loss.  Circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking is not 
shown. 


CONCLUSIONS OF LAW

1.  A joint pain disability, due to an undiagnosed illness, 
was not incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110, 1117 (West 1991); 38 C.F.R. § 3.317 
(1999).

2.  The criteria for an original disability rating greater 
than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a disorder 
manifested by joint pain, as a result of an undiagnosed 
illness.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b) (1999).

In addition, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

The veteran contends, essentially, that he has a joint 
disorder attributable to his service in the Southwest Asia 
Theater of operations during the Persian Gulf War; that is, 
he alleges that this disorder is symptomatic of an 
undiagnosed illnesses.  

Review of the record shows that he is service-connected for 
residuals of a gunshot wound to the right neck, the right 
hand, for Horner's syndrome, right, and for scars of the neck 
and of the left lower extremity (graft site scar).  

Although the medical evidence shows that he complained of 
both neck and right hand pain, this evidence also shows that 
these disorders were repeatedly attributable to a diagnosis 
of a status post gunshot wound [S/P GSW], thus an undiagnosed 
illness related to his neck or right hand is not shown.  

The report of a VA examination dated December 1996 shows that 
the veteran complained of joint pain in his knees.  Under the 
impression section of the report, the examiner noted that he 
had a history of sore knees, and that he reported that they 
were painful, particularly with a change in the weather or 
excessive use.  He also reportedly took antiinflammatory 
medicine to relieve this.  The physical examination revealed 
that there was no clubbing, cyanosis or edema in his 
extremities.  The extension and flexion of his knees were 
intact, and he had full range of motion.  He could stand on 
his toes and heels and perform a deep knee bend.  There was 
no obvious warmth or crepitation.  

Records dated July and August 1997 show that low back strain 
was diagnosed after a volleyball injury.

The medical record, however, is devoid of evidence that a 
knee disorder is currently manifested.  The report of a 
December 1996 VAE, while noting that the veteran complained 
of knee pain, shows only a full range of motion.  Likewise, 
none of the other clinical records associated with the 
veteran's claims folder, to include other reports of VA 
treatment and examinations, shows the presence of any such 
disability.  Thus, the medical evidence does not show the 
manifestation of objective indications of a chronic 
disability.  That is, the medical evidence does not show 
either "signs," in the medical sense of objective evidence 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  

In addition, the veteran's right hand and back complaints, 
while shown by objective medical evidence, are also 
attributable to known clinical diagnoses.  38 C.F.R. 
§ 3.317(a) (1999), and thus, not the product of an 
undiagnosed illness.

In conclusion, as the preponderance of the evidence is 
against the claim that an undiagnosed illness that is due to 
service in the Persian Gulf is manifested, the claim must be 
denied.   


II.  Entitlement to an original evaluation greater than 30 
percent for post traumatic stress disorder (PTSD).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).  We also find that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.  Specifically, we note that the RO 
completed the requested development by asking the veteran for 
additional authorizations for release of any additional 
medical records.  However, our review of the record indicates 
that the veteran failed to respond.  The veteran cannot 
passively wait for assistance in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Cf. Wood v. Derwinski, 1 Vet.App. 190 
(1991) (holding that a veteran claiming service connection 
for PTSD, should supply VA with adequate information to 
conduct a successful search for necessary evidence).

Service connection for PTSD was granted in a February 1996 
rating decision.  The RO noted that the veteran was diagnosed 
with PTSD specifically related to a shooting incident in 
service, and that residuals of a gunshot wound were also 
service-connected.  The veteran disagreed with the initial 30 
percent evaluation assigned.  

The severity of a PTSD is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  The Board 
notes that the regulations governing the assessment of PTSD 
were revised on November 7, 1996.  When the regulations are 
revised during the pendency of an appeal, it should first be 
determined whether the intervening change is more favorable 
to the veteran.  Second, if the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change.  Third, the prior regulation should be applied to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-2000.  

Prior to November 7, 1996, a 30 percent rating contemplated 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
definite industrial impairment due to psychoneurotic symptoms 
reducing levels of initiative, flexibility, efficiency, and 
reliability.  A 50 percent rating contemplated considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and considerable 
industrial impairment due to psychoneurotic symptoms reducing 
levels of reliability, flexibility, and efficiency.  A 70 
percent evaluation contemplated a severely impaired ability 
to establish and maintain effective or favorable 
relationships with people, psychoneurotic symptoms are of 
such a severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent schedular evaluation contemplated a disorder 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitation psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior are present, as in a 
demonstrable inability to obtain or retain employment.  

Under the criteria that have been in effect since November 7, 
1996, the current 30 percent evaluation contemplates 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks weekly 
or less often; chronic sleep impairment; mild memory loss, 
such as forgetting names, directions, recent events; but with 
routine behavior, self-care and conversation normal.  

A 50 percent evaluation contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.

Finally, we note that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted, in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126 (emphasis 
in original).  In Fenderson, the Court held that the rule 
articulated in Francisco v. Brown did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court held in Francisco that, 
although VA regulations require review of the entire recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current medical findings and that, 
where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Instead, in Fenderson, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.  Concerning this difference, the Court stated 
that the distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ."  Id.

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since the disorder was 
diagnosed in service in 1995 and the veteran claimed service 
connection for it within one year of discharge, the evidence 
most contemporaneous with the end of service and the original 
adjudication of his claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate in this case.

The medical evidence includes the report of the Persian Gulf 
Registry completed in October 1994, where it was noted that 
the veteran appeared very depressed.  The examiner also noted 
that anxiety reactions, temper flares, flashbacks, 
nightmares, and trouble sleeping were reported.  A 
consultation record dated August 1994 shows that the veteran 
again reported nightmares and flashbacks, but that he denied 
"temper flares", and that he was not delusional.  

A medical record dated October 1994 shows that he was 
assessed with dysthymia, mild, and shows that he was 
oriented, had a clear sensorium, was neatly attired, did 
appear moderately anxious and minimally depressed.  There 
were no delusions, no visual or auditory hallucinations and 
no evidence of psychosis.  He was not considered a suicidal 
or homicidal risk.  An additional October 1994 record shows 
that the veteran was currently stable, and making good 
adjustment in school.  No suicidal or homicidal ideation was 
noted.  A November 1994 treatment note also noted that he was 
currently stable, with no suicidal or homicidal ideation 
noted.  A social work assessment and plan report is dated 
December 1994 and notes that the veteran appeared to have 
unresolved anger, and was in need of opportunity of 
ventilating feelings in a therapeutic setting with focus on 
helping him to continue establishing goal orientation for his 
life.  

The VA PTSD report of March 1995 shows that the veteran 
reported difficulties in controlling his temper, problems 
sleeping, passing thoughts of suicide, trouble with 
interpersonal relationships, gets into arguments easily and 
has conflicts with people.  He also reported a difficulty in 
remembering things and focusing his attention.  He also 
experienced flashbacks of the shooting incident, and reports 
hyper-vigilance.  

A progress note dated January 1995 shows that the veteran was 
again diagnosed with dysthymia, and shows that he was neatly 
attired, oriented, and had a clear sensorium.  His thought 
processes were associated.  He was not spontaneous but did 
answer appropriately. A February 1995 note shows that no 
suicidal or homicidal ideation was noted, and that he 
appeared to be making satisfactory community adjustment.  An 
April 1995 note shows that he was again assessed with 
dysthymia, and that he was oriented, had a clear sensorium, 
was quiet, and had no complaints.  

The findings on objective examination showed that he was 
causally dressed, his grooming and hygiene were fair.  Speech 
was spontaneous with a low soft monotonous voice, 
conversation was moderate in amount and informative.  He was 
able to express thoughts and feeling without difficulty, was 
able to interact and relate to the examiner, and exhibited a 
wide range of affect.  His mood was flat and blunted.  The 
veteran stated that he did not experience any kind of 
emotions at all, and admitted to being easily upset by minor 
things that would not upset anyone.  He denied any 
hallucinations.  Judgment was reality based and realistic for 
present and future goals.  The examiner found that he was 
able to set priorities and to make appropriate decisions to 
common problems of daily living.  He seemed capable of 
managing his financial affairs without any assistance.  The 
diagnoses were dysthymia and PTSD.  

An October 1995 note shows that he was assessed with 
dysthymic disorder with obsessive worry and fear of his home 
being broken into at night while asleep.  The examiner noted 
that he was oriented, had a clear sensorium, and was anxious 
and depressed.  He was not considered a suicidal or homicidal 
risk.  

Additional records dated October 1995 shows that he was 
neatly dressed and groomed for all interviews.  He was 
oriented to person, place, time and circumstance.  There was 
no disturbance in his thought process or content, his affect 
was blunted and his mood was depressed.  He had mild 
concentrational deficits that were apparently secondary to 
depression.  

Records dated November 1995 show that he continued to show 
flat affect with depression.  He was not suicidal or 
homicidal.  

A June 1996 treatment record notes that his PTSD was stable. 

A November 1996 treatment record shows that his PTSD had 
improved.  Additional treatment records dated January 1997, 
April 1997, and October 1997 show that the veteran was 
assessed with chronic PTSD, that he manifested flashbacks, 
and that he was anxious and depressed.  

The report of a VA compensation and pension examination dated 
January 1997 shows that he was diagnosed with PTSD, 
moderately severe, status post gunshot wound.  On objective 
examination, the examiner found that he was neatly dressed 
and groomed, was soft spoken, appeared depressed with 
moderate psychomotor retardation.  He denied being suicidal, 
although he admitted to being so in the past.  There was no 
homicidal ideation, no evidence of psychosis.  He described 
some decreased concentration.  He was otherwise cognitively 
intact, and appeared to have adequate judgment to manage his 
VA funds.  

A notarized, although uncertified, see 38 C.F.R. § 3.200, lay 
statement dated January 1998 notes that the veteran worked in 
an office setting and that it was evident that his PTSD 
contributed to his lack of concentration and ineffectiveness 
to do his job.  The author also states that the veteran had 
declined in attendance and achievements in school as well.  

The veteran testified at his personal hearing dated January 
1998, in essence, that he was nervous, had nightmares, was 
easily upset and was suicidal at times.   

Our review of the claims file also shows that he failed to 
report to a VA examination scheduled for February 27, 1998 
and that he failed to respond to the RO's request for 
locations and addresses of recent treatment; however, it is 
not absolutely clear that he received proper notification and 
so we will not apply 38 C.F.R. § 3.655.  

After a review of the record, we determine that neither the 
criteria in effect prior or subsequent to November 1996 are 
more or less favorable to the veteran, as an increased 
evaluation is not shown by the evidence of record under 
either set of regulations.  

The evidence demonstrates that a 50 percent evaluation under 
the criteria in effect prior to November 1996 is not 
established.  Specifically, we note that it is reflected that 
the veteran was reportedly making 'a good adjustment in 
school' in an October 1994 record, and he reported nearing 
completion of his program.  In addition, a March 1995 record 
shows that he exhibited a wide range of affect.  Although his 
mood was found to be flat and blunted, and also depressed, 
subsequent records show that he was also found to be 
oriented, having a clear sensorium, and had associated 
thought processes.  Thus, considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and considerable industrial 
impairment is not shown.  This same evidence shows that a 70 
percent or 100 percent evaluation under the old criteria is 
also not shown by the record. 

In addition, the evidence does not show that the veteran 
manifested circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; or impaired abstract 
thinking, so that a 50 percent evaluation is warranted under 
the regulations currently in effect.  Specifically, a 
November 1996 record shows that he was improving.  In 
addition, although he reported occasional suicidal ideation, 
he was repeatedly not found to be a suicidal or homicidal 
risk.  Thus, a 70 percent rating is also not shown under the 
current regulations.  Similarly, as these 50 and 70 percent 
threshold evaluations are not met, a 100 percent evaluation 
is also not shown by this same evidence.  

The evidence does show that the veteran manifests depressed 
mood, anxiety, chronic sleep impairment, and mild memory 
loss, but with routine behavior, self-care and conversation 
generally reflected as normal.  Thus, his PTSD disability 
most closely approximates a 30 percent evaluation under both 
the regulations in effect prior and subsequent to November 
1996.  38 C.F.R. § 4.7 (1999).  

Moreover, because the evidence does not show an increase or 
decrease in the level of a disability during the course of 
the appeal period, the Board concludes that a "staged" 
rating is not appropriate in this case, and the RO properly 
assigned a 30 percent initial rating effective from January 
1995.  Significantly, a November 1996 treatment record showed 
that his PTSD has improved.  

As the preponderance of the evidence is against the veteran's 
claim, it must be denied.  Of course, if the veteran's 
disorder were to increase in severity, he may always submit 
an increased rating claim at that time.



ORDER

1.  Entitlement to service connection for a disorder 
manifested by joint pain, as a result of an undiagnosed 
illness is denied.

2.  Entitlement to a rating greater than 30 percent for PTSD 
is denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

